DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/29/22.
Claims 1-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/19/22, 1/21/21, 8/11/20 and 8/4/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.

Response to Arguments


Applicant's arguments filed 3/29/22 with respect to claims 1-26 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12-13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatedali (U.S. Pub. No. 20180033199 A9), in view of Levola (U.S. Pub. No. 20160231570 A1), further in view of Casas (U.S. Pub. No. 20160191887 A1) and Park (U.S. Pub. No. 20130083014 A1).

Regarding to claim 1:

1. Eatedali teach a ride system, comprising: (Eatedali [0041] ride information component 208 may be configured to obtain ride information. Ride information may characterize one or more aspects of a ride. The aspects of the ride may include a setting of the ride, operation of the vehicle, user interaction or reaction within the vehicle, and/or other aspects. Eatedali [0057] many different applications are contemplated herein. Various embodiments can be leveraged in amusement parks with the busses or monorail systems turning transportation into entertainment. For example, a customer being picked up by a bus could start an AR or VR experience (which could be unique based on their seat/window or a shared experience with the rest of the passengers, as well as a voluntary option requiring activation by the customer)
eyewear configured to be worn by a user, (Eatedali [0025] a display may include one or more of an optical head-mounted display 308 (see FIG. 3B) ... eyeglasses, sunglasses)
a computer graphics generation system (Eatedali [0002] VR [computer graphics] can
refer to the creation of a fully immersive virtual world/space experience that users may
interact with. AR can refer to the blending of VR elements and real life. For example, AR
may involve providing a live displayed experience of a physical, real -world environment
in which the real -world elements are augmented by computer-generated sensory input) communicatively coupled to the eyewear, and configured to: (Eatedali [0022] a motion-synchronized AR or VR experience can be provided to a user having a device capable of providing an AR or VR experience, such as a head-mounted display. [0025] a display may include one or more of an optical head-mounted display 308 (see FIG. 3B) ... eyeglasses, sunglasses)
generate one or more virtual augmentations configured to be superimposed on a real world environment; (Eatedali [0027] a display may be configured to display a simulation experience using AR or VR technology. For example, a display may visually provide the simulation experience by displaying an overlay image over one or more of an image, a video, and/or other visual information so that one or more parts of a real-world objects appear to be augmented by one or more parts of a virtual-world objects. [0051] FIG. 3A. ride information indicates that vehicle 300 should complete a left turn on road 302 [real world environment], AR zombies [virtual augmentations] are presented to the vehicle passenger. In this example, presentation device 220 may be a heads-up display projector projecting [superimposed] images of the AR zombies 306 on front windshield 304. [0044] in vehicle with multiple windows, presentation of one or more AR or VR elements may be optimized for the best viewing angle [point of view of the user] by the user or users in the vehicle)
transmit (Eatedali [0066] computing module 400 might also include a communications
interface 424. Communications interface 424 might be used to allow software and data
to be transferred between computing module 400 and external devices. Eatedali [0035] simulation experience component 204 may match an urban area along a trip to a simulation experience in a virtual city) one or more superimposed virtual augmentations to be displayed (Eatedali [0027] A display may be configured to display a simulation experience using AR or VR technology. For example, a display may visually provide the simulation experience by displaying an overlay image over one or more of an image, a video, and/or other visual information so that one or more parts of a real-world objects appear to be augmented by one or more parts of a virtual-world objects. [0051] FIG. 3A. ride information indicates that vehicle 300 should complete a left turn on road 302 [real world environment], AR zombies [virtual augmentations] are presented to the vehicle passenger. In this example, presentation device 220 may be a heads-up display projector projecting [superimposed] images of the AR zombies 306 on front windshield 304) 

Eatedali do not explicitly teach wherein the eyewear comprises a transparent display having a stereoscopic feature configured to permit the user to resolve externally generated stereoscopic images as being three-dimensional through the display; receive the orientation and position information from the tracking sensor; and a stereoscopic projector configured to project the externally generated stereoscopic images onto a screen in the real world environment to be viewed through the display having the stereoscopic feature; on the transparent display of the eyewear based on the orientation and position information.

However Levola teach wherein the eyewear comprises a transparent display having a stereoscopic feature (Levola [0152] the optical components [display] may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0153] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer)
and a stereoscopic projector configured to project the externally generated (Levola [0135] a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component [display] is located to project an image onto a first and a second eye of a wearer [this projected image is externally generated using mechanism explained in [0072] FIG. 7] respectively and comprises an incoupling structure and an exit structure) stereoscopic images onto a screen in the real world environment to be viewed through the display having the stereoscopic feature; (Levola [0147] the optical components may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0148] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Eatedali, further incorporating Levola in video/camera technology. One would be motivated to do so, to incorporate a stereoscopic projector configured to project the stereoscopic images onto a screen in the real world environment to be viewed through the display having the stereoscopic feature. This functionality will accommodate stereo imaging.

The combination of Eatedali and Levola do not explicitly teach configured to permit the user to resolve stereoscopic images as being three-dimensional through the display; receive the orientation and position information from the tracking sensor; on the transparent display of the eyewear based on the orientation and position information.

However Casas teach receive the orientation and position information from the tracking sensor; (Casas [0124] the position of the devices that compose the stereoscopic camera system 114 and/or 3D scanner system 110 is dynamically tracked to display the precise location and orientation of the 3D surface model with respect to the view of each camera 114, which may provide a blended image output 340 to the display 126) 
on the transparent display of the eyewear (Casas [0119] In embodiments, changes in position of the surgeon's 128 head are tracked with a head-mounted virtual reality or any other stereoscopic display 126 (the preferred stereoscopic video display for this invention, or alternatively the optical see-through display or projector as described), so that the augmented reality view 346 offered to the surgeon 128 changes in real time) based on the orientation and position information. (Casas [0124] According to the embodiments described for surface reconstruction 112, the position of the devices that compose the stereoscopic camera system 114 and/or 3D scanner system 110 is dynamically tracked to display the precise location and orientation of the 3D surface model with respect to the view of each camera 114, which may provide a blended image output 340 to the display 126)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Eatedali, further incorporating Levola and Casas in video/camera technology. One would be motivated to do so, to incorporate receive the orientation and position information from the tracking sensor; on the transparent display of the eyewear based on the orientation and position information. This functionality will improve user experience.

The combination of Eatedali, Levola and Casas do not explicitly teach configured to permit the user to resolve stereoscopic images as being three-dimensional through the display;

However Park teach configured to permit the user to resolve stereoscopic images (Park Fig. 1, Fig. 3D glass produce stereoscopic image because Fig. 1 shows left and right eye images. https://en.wikipedia.org/wiki/Stereoscopy teach stereoscopic image provided left eye and right image perception. Park [0056] (a-1) and (a-2) in FIG. 4 after passing through the 3D glasses 200, the brightness levels of the RGB components of the left and right eye images are the same (c-1, c-2) so that a user may recognize a full white color. [0057] As a result, the 3D display apparatus 100 which employs the 3D polarizing glasses improves the quality of an image recognized by a user, and resolves the color distortion issue due to manipulation of the polarizing state which cannot be overcome by an optimum design of the polarizer 140) as being three-dimensional through the display; (Park [0075] a display apparatus and an image processing method thereof according to the present inventive concept improves a picture quality of an image recognized by a user and resolves color distortion issues in a 3D display apparatus)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Eatedali, further incorporating Levola, Casas and Park in video/camera technology. One would be motivated to do so, to incorporate configured to permit the user to resolve stereoscopic images as being three-dimensional through the display. This functionality will improve efficiency.

Regarding to claim 2:

2. Eatedali teach the ride system of claim 1, Eatedali do not explicitly teach wherein the transparent display of the eyewear comprises a first display and a second display, and wherein the first display is configured to display to a first eye of the user and the second display is configured to display to a second eye of the user.

However Levola teach wherein the transparent display of the eyewear comprises a first display and a second display, and wherein the first display is configured to display to a first eye of the user and the second display is configured to display to a second eye of the user. (Levola [0035] FIG. 2B shows a plan view of the display system 1. Separate left and right displays (15L, 15R), each with their own imaging optics (17L, 17R). The beams of the left image (respective right image) are guided though the left component (10L, respective right component 10R) and onto the user's left (respective right eye))

Regarding to claim 3:

3. Eatedali teach the ride system of claim 2, Eatedali do not explicitly teach wherein each of the first display and the second display comprises a light field display, a liquid crystal display (LCD), or an organic light emitting diode (OLED) display.

However Levola teach wherein each of the first display and the second display comprises a light field display, a liquid crystal display (LCD), or an organic light emitting diode (OLED) display. (Levola [0032] the micro display can be any type of image source, such as liquid crystal on silicon (LCOS) displays transmissive liquid crystal displays (LCD), matrix arrays of LED's (whether organic [OLED] or inorganic) or any other suitable display)

Regarding to claim 6:

6. Eatedali teach the ride system of claim 1, wherein the eyewear comprises one or more cameras (Eatedali [0026] a front view camera display (see FIG. 3A), a rear view camera display, a display of a vehicle entertainment system and/or other displays such as a heads-up display projected on a window of the vehicle)

Regarding to claim 7:

7. Eatedali teach the ride system of claim 1, wherein the user is a passenger in a ride vehicle (Eatedali [0057] many different applications are contemplated herein.
Various embodiments can be leveraged in amusement parks with the busses or
monorail systems turning transportation into entertainment. For example, a customer being picked up by a bus could start an AR or VR experience (which could be unique
based on their seaVwindow or a shared experience with the rest of the passengers, as
well as a voluntary option requiring activation by the customer)) and wherein the computer graphics generation system (Eatedali [0002] VR [computer graphics] can refer to the creation of a fully immersive virtual world/space experience that users may interact with. AR can refer to the blending of VR elements and real life. For example, AR may involve providing a live displayed experience of a physical, real -world environment in which the real -world elements are augmented by computer-generated sensory input) is configured to generate the one or more virtual augmentations when the ride vehicle travels to a predetermined location, (Eatedali [0051] Prior to where the trip criterion (and/or ride information) indicates that vehicle 300 should complete a left turn on road 302, AR zombies are presented to the vehicle passenger. In this example, presentation device 220 may be a heads-up display projector projecting images of the AR zombies 306 on front windshield 304. Thus, the left turn would be justified in the narrative of escaping zombies) travels a predetermined distance, after a predetermined lapse of time, or any combination thereof, during a ride cycle. (Eatedali [0043] ride information may include motion information. Motion information may characterize a motion experience by a person in a vehicle at a time, over a duration of time, at a location, or over a distance. [0053] In accordance with another embodiment, instead of justifying trip criterion and/or ride information with the simulated AR or VR experience (i.e., synchronizing the AR or VR experience to the trip), the narrative or story of the simulated AR or VR experience can influence the trip criterion/ride information. For example, a story or narrative to be presented via a simulated AR or VR experience can be developed with certain predetermined
events that require a kinetic response. For example, a narrative where a vehicle engine stalls may require the actual vehicle to slow down and stop. Distance of ride and AR/VR are time coordinated)

Regarding to claim 8:

8. Eatedali teach the ride system of claim 7, comprising a rollercoaster including a track, (Eatedali [0057] in amusement parks with the busses or monorail [having track]
systems turning transportation into entertainment) and wherein the computer graphics generation system is configured to generate the one or more virtual augmentations when the ride vehicle travels to the predetermined location along the track, (Eatedali [0051] Prior to where the trip criterion (and/or ride information)
indicates that vehicle 300 should complete a left turn on road 302, AR zombies are
presented to the vehicle passenger. In this example, presentation device 220 may be a
heads-up display projector projecting images of the AR zombies 306 on front windshield
304. Thus, the left turn would be justified in the narrative of escaping zombies. Eatedali
[0057] many different applications are contemplated herein. Various embodiments can
be leveraged in amusement parks with the busses or monorail systems turning
transportation into entertainment. It would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art Eatedali VR/AR
system will work on a rollercoaster including a track using the same algorithm, because
the distance and speed are calculated using same formula for a ride with track and
regular vehicle) travels the predetermined distance along the track, after the predetermined lapse of time, or any combination thereof. (Eatedali [0051] Prior to where the trip criterion (and/or ride information) indicates that vehicle 300 should
complete a left turn on road 302, AR zombies are presented to the vehicle passenger. In this example, presentation device 220 may be a heads-up display projector projecting
images of the AR zombies 306 on front windshield 304. Thus, the left turn [after
predetermined distance] would be justified in the narrative of escaping zombies. These
are example of calculated distance and time from the start point of the ride. Eatedali
[0043] Ride information may include motion information. Motion information may
characterize a motion experience by a person in a vehicle at a time, over a duration of
time, at a location, or over a distance. Eatedali [0057] many different applications are
contemplated herein. Various embodiments can be leveraged in amusement parks with
the busses or monorail systems turning transportation into entertainment)

Regarding to claim 9:

9. Eatedali teach the ride system of claim 1, wherein the computer graphics generation system (Eatedali [0002] VR [computer graphics] can refer to the creation of
a fully immersive virtual world/space experience that users may interact with. AR can
refer to the blending of VR elements and real life. For example, AR may involve
providing a live displayed experience of a physical, real -world environment in which the
real -world elements are augmented by computer-generated sensory input) is configured to generate the one or more virtual augmentations (Eatedali [0057] many different applications are contemplated herein. Various embodiments can be leveraged in amusement parks with the busses or monorail systems turning transportation into entertainment. For example, a customer being picked up by a bus could start an AR or VR experience (which could be unique based on their seat/window or a shared experience with the rest of the passengers, as well as a voluntary option requiring activation by the customer. Eatedali [0021] A simulated, recreational presentation may include the presentation of simulation content. The simulation content may include one or more of a story, an image, a video, a movie, an audio, a song, and/or other content) (Eatedali [0027] a display may visually provide the simulation experience by displaying an overlay image over one or more of an image, a video, and/or other visual information so that one or more parts of a real -world objects appear to be augmented by one or more parts of a virtual-world objects) based on an orientation of the eyewear, a position of the user, a point of view of the user, profile information of the user, a character associated with the user, or a combination thereof. (Eatedali [0039] a simulation event may refer [detect] to one or more of specific motions, specific actions, specific sounds, specific locations [position of the user], specific surroundings, and/or other specific conditions relating to a vehicle and/or a person in the vehicle. Eatedali [0057] many different applications are contemplated herein. Various embodiments can be leveraged in amusement parks with the busses or monorail systems turning transportation into entertainment. For example, a customer being picked up by a bus could start an AR or VR experience (which could be unique [identity] based on their seat/window or a shared experience with the rest of the passengers, as well as a voluntary option requiring activation by the customer. Eatedali [0057] in the case of multiple passengers, the AR or VR experience can be customized to each of the multiple passengers and/or shared depending upon variables such as where each particular passenger is seated [a position of the user]/how they are oriented, consumption of prior AR or VR experiences, personal preferences [profile information of the user] relating to media presented in the AR or VR experience, etc.)

Regarding to claim 12:

12. Eatedali teach the ride system of claim 9, comprising a sensor configured to detect the position of the user within the ride system, wherein the ride system comprises a ride vehicle or an arena. (Eatedali [0039] a simulation event may refer [detect] to one or more of specific motions, specific actions, specific sounds, specific locations [position of the user], specific surroundings, and/or other specific conditions relating to a vehicle and/or a person in the vehicle. Eatedali [0057] many different applications are contemplated herein. Various embodiments can be leveraged in amusement parks [arena] with the busses or monorail systems [ride vehicle] turning transportation into entertainment. For example, a customer being picked up by a bus could start an AR or VR experience (which could be unique [identity] based on their seat/window or a shared experience with the rest of the passengers, as well as a voluntary option requiring activation by the customer. Eatedali [0057] in the case of multiple passengers, the AR or VR experience can be customized to each of the multiple passengers and/or shared depending upon variables such as where each particular passenger is seated [a position of the user]/how they are oriented, consumption of prior AR or VR experiences, personal preferences [profile information of the user] relating to media presented in the AR or VR experience, etc.)

Regarding to claim 13:

13. Eatedali teach the ride system of claim 1, comprising a second eyewear configured to be worn by a second user, (Eatedali [0044] in vehicle with multiple windows, presentation of one or more AR or VR elements may be optimized for the best viewing angle by the user or users in the vehicle)

Eatedali do not explicitly teach wherein the second eyewear comprises a display having a stereoscopic feature configured to permit the user to resolve the externally generated stereoscopic images.

However Park teach wherein the second eyewear comprises a display having a stereoscopic feature configured to permit the user to resolve displayed images. (Park Fig. 1, Fig. 3D glass produce stereoscopic image because Fig. 1 shows left and right eye images. https://en.wikipedia.org/wiki/Stereoscopy teach stereoscopic image provided left eye and right image perception. Park [0056] (a-1) and (a-2) in FIG. 4 after passing through the 3D glasses 200, the brightness levels of the RGB components of the left and right eye images are the same (c-1, c-2) so that a user may recognize a full white color. [0057] As a result, the 3D display apparatus 100 which employs the 3D polarizing glasses improves the quality of an image recognized by a user, and resolves the color distortion issue due to manipulation of the polarizing state which cannot be overcome by an optimum design of the polarizer 140. Park [0075] a display apparatus and an image processing method thereof according to the present inventive concept improves a picture quality of an image recognized by a user and resolves color distortion issues in a 3D display apparatus. This algorithm is applicable for the second eyewear of Eatedali) 

However Levola teach the externally generated stereoscopically displayed images. (Levola [0135] a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer [this projected image is externally generated using mechanism explained in [0072] FIG. 7] respectively and comprises an incoupling structure and an exit structure. Levola [0147] the optical components may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0148] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer)

Regarding to claim 14:

14. Eatedali teach the ride system of claim 1, wherein the computer graphics generation system is configured to stop generating the one or more virtual augmentations (Eatedali [0057] simulation device 202 would then receive information relating to stops (either before or as they happen) and generate battles and asteroids that justify those movements along the drive from the parking lot to the park. These stories could either be stand-alone stories [stop generating the streaming media] or linked together (e.g., contextually) like episodes to form longer term story telling experiences that may also be updatable based upon what the customer(s) may have previously experienced. Eatedali [0057] in the case of multiple passengers, the AR or VR experience can be customized to each of the multiple passengers and/or shared depending upon variables such as where each particular passenger is seated [a position of the user]/how they are oriented, consumption of prior AR or VR experiences, personal preferences [profile information of the user] relating to media presented in the AR or VR experience, etc. Eatedali [0039] a simulation event may refer [detect] to one or more of specific motions, specific actions, specific sounds, specific locations [position of the user], specific surroundings, and/or other specific conditions relating to a vehicle and/or a person in the vehicle. Eatedali [0057] a customer being picked up by a bus could start an AR or VR experience (which could be unique [identity] based on their seaVwindow or a shared experience with the rest of the passengers, as well as a voluntary option requiring activation by the customer. Eatedali [0057] in the case of multiple passengers, the AR or VR experience can be customized to each of the multiple passengers and/or shared depending upon variables such as where each particular passenger is seated [a position of the user]/how they are oriented, consumption of prior AR or VR experiences, personal preferences [profile information of the user] relating to media presented in the AR or VR experience, etc.)

Eatedali do not explicitly teach and to transmit instructions to the eyewear to start operating in a mode that permits the user to resolve the externally generated stereoscopic images through the transparent display.

However Park teach and to transmit instructions to the eyewear to start operating in a mode (Park [0044] the left eye image and the right eye image are alternately displayed. The polarizer 140 may transmit the left and right eye images alternately as a first polarized light and a second polarized light, in a 3D output mode. Park [0047] color distortion issue may arise if the polarizer 140 does not operate or does not properly operate, i.e., if an image output mode is a 2D mode.) that permits the user to resolve display (Park Fig. 1, Fig. 3D glass produce stereoscopic image because Fig. 1 shows left and right eye images. https://en.wikipedia.org/wiki/Stereoscopy teach stereoscopic image provided left eye and right image perception. Park [0056] (a-1) and (a-2) in FIG. 4 after passing through the 3D glasses 200, the brightness levels of the RGB components of the left and right eye images are the same (c-1, c-2) so that a user may recognize a full white color. [0057] As a result, the 3D display apparatus 100 which employs the 3D polarizing glasses improves the quality of an image recognized by a user, and resolves the color distortion issue due to manipulation of the polarizing state which cannot be overcome by an optimum design of the polarizer 140. Park [0075] a display apparatus and an image processing method thereof according to the present inventive concept improves a picture quality of an image recognized by a user and resolves color distortion issues in a 3D display apparatus)

However Levola teach the externally generated stereoscopic images through the transparent display. (Levola [0135] a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer [this projected image is externally generated using mechanism explained in [0072] FIG. 7] respectively and comprises an incoupling structure and an exit structure. Levola [0147] the optical components may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0148] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer)

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatedali (U.S. Pub. No. 20180033199 A9), in view of Levola (U.S. Pub. No. 20160231570 A1), further in view of Casas (U.S. Pub. No. 20160191887 A1) and Park (U.S. Pub. No. 20130083014 A1) and Bailey (U.S. Pub. No. 20170272732 A1).

Regarding to claim 4:

4. Eatedali teach the ride system of claim 2, Eatedali do not explicitly teach comprising a first polarized filter on or in the first display oriented differently than a second polarized filter on or in the second display.

However Bailey teach comprising a first polarized filter on or in the first display oriented differently than a second polarized filter on or in the second display. (Bailey Fig. 1 [0034] each pixel 115 includes three emitters for each of the left eye frame and the right eye frame, the two frames can be displayed simultaneously on the display screen 210. So long as the user is wearing the glasses with the interference filters, each eye views only the pixels of the either the left eye frame or the right eye frame. Like regular eye glass shown in Eatedali Fig. 3B, Bailey Fig. 1 right and left display has different orientation)

The motivation for combining Eatedali, Levola, Casas and Park as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Eatedali, further incorporating Levola, Casas, Park and Bailey in video/camera technology. One would be motivated to do so, to incorporate configured to permit the user to resolve stereoscopic images as being three-dimensional through the display. This functionality will improve efficiency.

Regarding to claim 5:

5. Eatedali teach the ride system of claim 2, Eatedali do not explicitly teach comprising a first color filter on or in the first display configured to filter light of a different wavelength than a second color filter on or in the second display.

However Bailey teach comprising a first color filter on or in the first display configured to filter light of a different wavelength than a second color filter on or in the second display. (Bailey [0005] the display device includes a display controller configured to drive the pixels to output a left eye frame, wherein the left eye frame is associated with a first set of wavelengths and drive the pixels to output a right eye frame, wherein the right eye frame is associated with a second set of wavelengths different from the first set of wavelengths, and wherein the left eye frame and the right eye frame generate 3D effects when viewed by a user. [0019] when displaying the left eye frame, the display device may tune the filter such that wavelengths near 615 nm (e.g., within +/−5 nm) pass through the filter while wavelengths near 630 nm are blocked. Conversely, when display the right eye frame, the display device tunes the filter such that the wavelengths near 630 nm pass through while wavelengths near 615 nm are blocked)

Regarding to claim 10-11, 15 and 21-25:

Cancelled.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondiparthi (U.S. Pub. No. 20170171534 A1), in view of Levola (U.S. Pub. No. 20160231570 A1), further in view of Casas (U.S. Pub. No. 20160191887 A1) and Park (U.S. Pub. No. 20130083014 A1).

Regarding to claim 16:

16. Kondiparthi teach a wearable electronic device, comprising: (Kondiparthi Fig. 8 3d glass for left and right eye. [0127] FIG. 6A illustrates 3D viewing with active shutter glasses in a 240 Hz display with each eye getting half of this frequency to view Left (L) and Right (R) frames respectively. FIG. 6B illustrates multi-view with active shutter glasses with each viewer getting half said frequency to view separate contents (V1, V2). FIG. 6C illustrates multi-view with 3D viewing, wherein each viewer can see unique 3D content (L1, R1 or L2, R2). For two viewers, each viewer gets half the frequency, while each eye of the viewer gets quarter of the frequency)
cause the left eye display lens and the right eye display lens to display the video stream while operating the left eye display lens and the right eye display lens in an opaque configuration based on the signal; (Kondiparthi [0167] stereoscopic 3D in projectors works the same way in which it does in other video displays. The projector displays the video content with double the frequency, and the synchronization signals can be sent to every active shutter glasses in the theatre. The shutters of the L-R glasses can be transparent/opaque or opaque/transparent according to the synchronization signals [updated signal] received. Hence, a stereoscopic effect can be created by the entire system. In contrast, multi-view in theatre screens can be realized by making both L-R glasses receive the same content for viewer 1 and different L-R for viewer 2. [0008] Another set of prior arts relate to a head mounted stereoscopic 3-D display devices using the tunable focus liquid crystal micro-lens array to produce eye accommodation information. A liquid crystal display panel displays stereoscopic images and uses tunable liquid crystal micro-lens array to change the diopter of the display pixels to provide eye accommodation information. Kondiparthi [0024] the present disclosure also provides a method to simulate a curve on a flat television display, hence replicating a curved TV experience in a flat screen, and vice versa as well. This is accomplished by utilizing the concept of multi-view and adding depth of the 2D frame to derive two images for the left and right eye for each viewer)
receive an updated signal from the computer graphics generation system; 
and cause the left eye display lens and the right eye display lens to operate in a transparent configuration. (Kondiparthi [0167] stereoscopic 3D in projectors works the same way in which it does in other video displays. The projector displays the video content with double the frequency, and the synchronization signals can be sent to every active shutter glasses in the theatre. The shutters of the L-R glasses can be transparent/opaque or opaque/transparent according to the synchronization signals [updated signal] received. Hence, a stereoscopic effect can be created by the entire system. In contrast, multi-view in theatre screens can be realized by making both L-R glasses receive the same content for viewer 1 and different L-R for viewer 2) 

Kondiparthi do not explicitly teach a frame comprising a frame front; a left eye display lens and a right eye display lens coupled to the frame front; a first filter on the left eye display lens; a second filter on the right eye display lens, wherein the first filter is different than the second filter; a tracking sensor that generates orientation and position information for the wearable electronic device and transmits the orientation and position information to a computer graphic generation system; and processing circuitry configured to: receive a signal from the computer graphics generation system, wherein the signal comprises a video stream of a virtualization of a real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream; to permit a user of the wearable electronic device to resolve images, externally generated stereoscopic images, using the first filter and the second filter.

However Levola teach wherein the signal comprises a video stream of a virtualization of a real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream; (Levola [0002] other types of display systems provide a view through its optics so that the generated image which is displayed to the user is overlaid onto a real world view. This is sometimes referred to as augmented reality. [0135] According to a first aspect, a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer respectively and comprises an incoupling structure and an exit structure)
externally generated stereoscopic images; (Levola [0135] a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer [this projected image is externally generated using mechanism explained in [0072] FIG. 7] respectively and comprises an incoupling structure and an exit structure. Levola [0147] the optical components may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0148] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kondiparthi, further incorporating Levola in video/camera technology. One would be motivated to do so, to incorporate externally generated stereoscopic images. This functionality will accommodate stereoscopic imaging.

The combination of Kondiparthi and Levola do not explicitly teach a frame comprising a frame front; a left eye display lens and a right eye display lens coupled to the frame front; a first filter on the left eye display lens; a second filter on the right eye display lens, wherein the first filter is different than the second filter; a tracking sensor that generates orientation and position information for the wearable electronic device and transmits the orientation and position information to a computer graphic generation system; and processing circuitry configured to: receive a signal from the computer graphics generation system, to permit a user of the wearable electronic device to resolve images, using the first filter and the second filter.

However Casas teach a first filter on the left eye display lens; a second filter on the right eye display lens, (Casas [0118] the projector projects a stereoscopic view over the patient 118, which is viewed by the surgeon 128 wearing the corresponding glasses, e.g. glasses with polarized filters for a projector that uses a polarization stereoscopic display system (a type of “passive” stereoscopic system))
a tracking sensor that generates orientation and position information for the wearable electronic device (Casas Fig. 1 [0124] the position of the devices that compose the stereoscopic camera system 114 and/or 3D scanner system 110 is dynamically tracked to display the precise location and orientation of the 3D surface model with respect to the view of each camera 114, which may provide a blended image output 340 to the display 126) and transmits the orientation and position information (Casas [0127] once the initial position of the virtual cameras is determined, computer means 100 translate their location and orientation changes in real time, with data acquired from tracking means 136, e.g. according to the corresponding position of the devices forming the stereoscopic camera system 114. Therefore, the position of the device or devices composing the stereoscopic camera system 114 is tracked, and changes in location and rotation (relative to their initial position during registration) are translated to the position of the corresponding virtual camera or cameras. In this manner, when using a mobile stereoscopic camera system 114, the surgeon 128 sees a direct, seamless view of the inner anatomic structures of the patient 118 blended with the stereoscopic video 116 that defines his or her basic view) to a computer graphic generation system; and processing circuitry configured to: (Casas [0121] the augmented view 346 may comprise a real view blended with virtual graphics. The real view is provided as stereoscopic video images 116 of the scene. The virtual graphics is derived from computer means 100, e.g. 3D volume or digital images 108 of preoperative images 102, generally a CT scan, or an MR scan, or a combination of them. In this case the virtual graphics also correspond to views of real anatomic structures, available to the surgeon 128 only as computer graphics renderings) 
receive a signal from the computer graphics generation system, (Casas [0121] the augmented view 346 may comprise a real view blended with virtual graphics. The real view is provided as stereoscopic video images 116 of the scene. The virtual graphics is derived from computer means 100, e.g. 3D volume or digital images 108 of preoperative images 102, generally a CT scan, or an MR scan, or a combination of them. In this case the virtual graphics also correspond to views of real anatomic structures, available to the surgeon 128 only as computer graphics renderings)
using the first filter and the second filter. (Casas [0118] the projector projects a stereoscopic view over the patient 118, which is viewed by the surgeon 128 wearing the corresponding glasses, e.g. glasses with polarized filters for a projector that uses a polarization stereoscopic display system (a type of “passive” stereoscopic system))

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kondiparthi, further incorporating Levola and Casas in video/camera technology. One would be motivated to do so, to incorporate a tracking sensor that generates orientation and position information for the wearable electronic device. This functionality will accommodate user experience.

The combination of Kondiparthi, Levola and Casas do not explicitly teach a frame comprising a frame front; a left eye display lens and a right eye display lens coupled to the frame front; wherein the first filter is different than the second filter; to permit a user of the wearable electronic device to resolve images.

However Park teach a frame comprising a frame front; a left eye display lens and a right eye display lens coupled to the frame front; (Park Fig. 1 200, 11, 12 [0011] the controller may control the signal processor to compensate for color distortion of light which passes through 3D glasses. The 3D glasses comprise a left eye lens which transmits the first polarized light and a right eye lens which transmits the second polarized light) 
wherein the first filter is different than the second filter; (Park [0052] depending on the type of a polarizing filter which is utilized for the polarizer 140, there may be a difference of the polarizing property of light which passes through the polarizer 140)
to permit a user of the wearable electronic device to resolve images (Park Fig. 1, Fig. 3D glass produce stereoscopic image because Fig. 1 shows left and right eye images. https://en.wikipedia.org/wiki/Stereoscopy teach stereoscopic image provided left eye and right image perception. Park [0056] (a-1) and (a-2) in FIG. 4 after passing through the 3D glasses 200, the brightness levels of the RGB components of the left and right eye images are the same (c-1, c-2) so that a user may recognize a full white color. [0057] As a result, the 3D display apparatus 100 which employs the 3D polarizing glasses improves the quality of an image recognized by a user, and resolves the color distortion issue due to manipulation of the polarizing state which cannot be overcome by an optimum design of the polarizer 140. Park [0075] a display apparatus and an image processing method thereof according to the present inventive concept improves a picture quality of an image recognized by a user and resolves color distortion issues in a 3D display apparatus)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kondiparthi, further incorporating Levola, Casas and Park in video/camera technology. One would be motivated to do so, to incorporate to permit a user of the wearable electronic device to resolve images. This functionality will improve efficiency.

Regarding to claim 18:

18. Kondiparthi teach the wearable electronic device of claim 16, Kondiparthi do not explicitly teach wherein the processing circuitry is configured to transmit the video stream to the left eye display and the right eye display to cause a stereoscopic video display including the augmented reality (AR) image.

However Park teach wherein the processing circuitry is configured to transmit the video stream to the left eye display and the right eye display (Park Fig. 1 200, 11, 12 [0011] the controller may control the signal processor to compensate for color distortion of light which passes through 3D glasses. The 3D glasses comprise a left eye lens which transmits the first polarized light and a right eye lens which transmits the second polarized light. Park Fig. 1, Fig. 3D glass produce stereoscopic image because Fig. 1 shows left and right eye images. https://en.wikipedia.org/wiki/Stereoscopy teach stereoscopic image provided left eye and right image perception)

However Levola teach to cause a stereoscopic video display (Levola [0135] a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer [this projected image is externally generated using mechanism explained in [0072] FIG. 7] respectively and comprises an incoupling structure and an exit structure. Levola [0147] the optical components may be substantially transparent whereby a user can see through them to view a real-world scene simultaneously with the projected images. [0148] The first and second images may differ from one another so that a stereoscopic image is perceived by the wearer) including the augmented reality (AR) image. (Levola [0002] other types of display systems provide a view through its optics so that the generated image which is displayed to the user is overlaid onto a real world view. This is sometimes referred to as augmented reality. [0135] According to a first aspect, a wearable image display system comprises a headpiece, a first and a second light engine, and a first and a second optical component. The first and second light engines are configured to generate a first and a second set of beams respectively. Each beam is substantially collimated so that the first and second set form a first and a second virtual image respectively. The light engines are mounted on the headpiece. Each optical component is located to project an image onto a first and a second eye of a wearer respectively and comprises an incoupling structure and an exit structure)

5.	Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondiparthi (U.S. Pub. No. 20170171534 A1), in view of Levola (U.S. Pub. No. 20160231570 A1), further in view of Casas (U.S. Pub. No. 20160191887 A1), Park (U.S. Pub. No. 20130083014 A1) and Eatedali (U.S. Pub. No. 20180033199 A9).

Regarding to claim 17:

17. Kondiparthi teach the wearable electronic device of claim 16, Kondiparthi do not explicitly teach comprising a camera coupled to the frame front and configured to capture image data of the real world environment in real time.

However Eatedali teach comprising a camera coupled to the frame front and configured to capture image data of the real world environment in real time. (Eatedali [0051] FIG. 3A simulation event occurrence component 204 may match
navigational turns [real time] along the identified path to evade zombies. It may be
determined (also by sensor 218) that the optimal display of the AR zombies 306 to be
avoided is on the front windshield 304 of vehicle 300)

The motivation for combining Kondiparthi, Levola, Casas and Park as set forth in claim 16 is equally applicable to claim 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Shamir, further incorporating Kondiparthi, Levola, Casas, Park and Eatedali in video/camera technology. One would be motivated to do so, to incorporate comprising a camera coupled to the frame front and configured to capture image data of the real world environment in real time. This functionality will improve user experience.

Regarding to claim 19:

19. Kondiparthi teach the wearable electronic device of claim 16, Kondiparthi do not explicitly teach wherein the tracking sensor comprises an orientation sensor, a position sensor, an accelerometer, a magnetometer, a gyroscope, or any combination thereof.

However Eatedali teach wherein the tracking sensor comprises an orientation sensor, a position sensor, an accelerometer, a magnetometer, a gyroscope, or any combination thereof. (Eatedali [0042] sensor 218 may include one or more of image sensors, temperature sensors, vehicle speed sensors, wheel speed sensors, motion sensors, accelerometers, tilt sensors, inclination sensors, angular rate sensors, gyroscopes, navigation sensors, geolocation sensors, magnetometers, radar detectors, radar sensors, proximity sensors, distance sensors, vibration sensors, light detection sensors, vehicle sensors, engine control module sensors, and/or other sensors)

Regarding to claim 20:

20. Kondiparthi teach the wearable electronic device of claim 16, Kondiparthi do not explicitly teach wherein image data of the real world environment is generated by a camera positioned in the real world environment or is historical image data.

However Eatedali teach wherein image data of the real world environment is generated by a camera positioned in the real world environment or is historical image data. (Eatedali [0026] a front view camera display (see FIG. 3A), a rear
view camera display, a display of a vehicle entertainment system and/or other displays
such as a heads-up display projected on a window of the vehicle)

Allowable Subject Matter 

Regarding to claim 26:

Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482